Citation Nr: 1636145	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-49 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (diabetes).

2.  Entitlement to a total disability evaluation due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from April 1968 to November 1969.  He served in Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in April 2015.
 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2015 Travel Board hearing.  The transcript of that hearing is associated with the Veteran's electronic claims file.

The Veteran's claims file is wholly electronic.

The claim for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran takes medications and uses insulin to control his service-connected diabetes, and has been advised to follow a restricted diet, but no medical provider has advised the Veteran to avoid strenuous occupational and recreational activity.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015). 

VA's duty to notify the Veteran of the criteria was satisfied by way of a November 2008 letter.  That letter fully addressed all notice elements for a claim for an increased rating.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  No notice defect appears from the record.  The notice requirements have been satisfied with respect to each issue addressed in this appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  VA has fulfilled its duty to assist in this case.  The Veteran's service medical records and VA treatment records were obtained.  The Veteran was afforded VA examinations, and the reports of those examinations are associated with the electronic claims file.  The Veteran has submitted private clinical records.  All identified records have been sought.  VA has no notice of outstanding records.  The record contains sufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

During the 2015 hearing, the VLJ identified the issues on appeal.  The Veteran provided testimony directed to the elements required to substantiate the claim for an increased rating for diabetes and testified as to his unemployability.  The issues were explained in terms of the scope of the claim for benefits, and the outstanding issues material to substantiating the claim were also fully explained.  The duties set forth in 38 C.F.R. § 3.103 (c)(2) have been met. 

The records and medical evidence obtained are in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Claim for increased disability evaluation for diabetes

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4. 

A rating that is assigned with a grant of service connection must take into account all evidence of the nature and severity of the disability from the effective date of service connection.  Thus, the rating might be a "staged" rating, that is, one comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The severity of disability due to diabetes mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under that diagnostic code, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider as well as complications that would not be compensable if separately evaluated. 

Facts and analysis

The Veteran's medical history reflects that his diabetes mellitus was diagnosed many years ago, perhaps as early as 1995.  Initially, the Veteran's blood sugar was controlled with oral medications and dietary restriction.  The Veteran sought service connection in April 2007.  The claim was granted in a rating decision issued in October 2007.  In late October 2008, after the October 2007 decision became final, the Veteran submitted a claim for an increased evaluation for service-connected diabetes.  

On VA examination conducted in August 2009, the Veteran reported that he was unable to work.  He complained that his legs were not like they used to be.  He was taking insulin.  

VA August 2009 outpatient treatment records reflect that the Veteran complained of chronic left knee pain.  Examination of the Veteran's eyes in September 2009 disclosed that the Veteran did not have diabetic retinopathy.  He did have cataracts, but those were not affecting his vision.

In October 2009, the Veteran's provider noted that the Veteran's blood sugar was occasionally very high (above 500).  The provider noted that the Veteran had minimal or limited understanding of his diabetes and care.  Use of insulin was continued.

VA clinical records dated from 2009 through 2014 disclose no hospitalizations for ketoacidosis.  Private treatment records dated in April 2012 reflect that the Veteran had recently undergone a left knee arthroscopy.  He was having nausea and vomiting after the hospital discharge.  The Veteran was admitted for possible opiate-induced nausea or gastroenteritis in April 2012.  In June 2012, the Veteran was treated for hypoglycemia.  He had taken his insulin despite nausea and vomiting which made him unable to tolerate food or liquids.  See June 2012 Baptist Hospital Emergency Department Records at 15, 16.  

Private clinical records dated in early December 2014 reflect that the Veteran sought emergency treatment for complaints of abdominal pain, nausea, and vomiting. The primary diagnosis was acute renal insufficiency.  The Veteran was hospitalized for three days.  The day following his hospital discharge, the Veteran returned to the emergency room.  The emergency department concluded that the Veteran's abdominal pain was due to an acute urinary tract infection.

At his February 2015 hearing, the Veteran testified that he often became short of breath and needed to sit down because of his blood sugar levels.  He could not perform physically like he "used to," the Veteran testified.  If he did physical labor, he was only able to work for a "little while" before he became short of breath.  The Veteran testified that because of his age and disabilities, he was seen as a liability in the workplace.  He testified that his recent hospitalization was due to an adverse reaction to a medication prescribed for diabetes.  Tr. at 18.  He testified that he did occasional odd mechanic jobs, such as putting on a starter or doing a "brake job" or similar "light" work.  

In August 2015, the Veteran reported edema of the left lower leg.  He was given compression stockings and was advised to use them.  

Following the Board's 2015 Remand, the Veteran was afforded VA examination.  The December 2015 examination revealed that the Veteran required more than one insulin injection daily to control his blood sugar, in addition to use of an oral hypoglycemic agent.  The Veteran's providers continued to advise him to follow a restricted diet.  The Veteran reported that if he would forget to eat, his blood sugar would sometimes drop.  The Veteran reported that he frequently used his bicycle for transportation and had used his bicycle for several months when his car was not in working order.  The Veteran reported that he did occasional work as a mechanic.  

The examiner stated that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner noted that the Veteran had an episode of hypoglycemia when he was required to fast for laboratory tests, and took his insulin without eating.  However, the Veteran had not required hospitalization for ketoacidosis or for a hypoglycemic reaction in the past year.  He was seen by his providers and average of every three or four months.  The examiner stated that the Veteran's diabetes did not cause progressive unintentional weight loss or loss of strength.  The examiner concluded that the Veteran's diabetes did not cause complications or aggravate other medical conditions.  

December 2015 VA outpatient treatment notes reflect that the Veteran was advised to exercise and to strive to lose weight.  The Board finds, as a matter of fact, that the advice to the Veteran that he should increase his exercise and strive for weight loss is not equivalent to a limitation of occupational or recreational activities, so as to meet the criteria for a 40 percent evaluation.  There is no evidence that Veteran was medically directed to limit his activities.

February 2016 VA outpatient treatment records reflect that the Veteran was treated for impingement syndrome of the right shoulder.  The Veteran reported that he was working part-time as a mechanic.  

Review of the Veteran's records in March 2016 revealed that the Veteran was no longer physically qualified for a commercial driver's license, and was therefore not able to drive an 18-wheeled truck because of his diabetes, but was capable of employment requiring light or moderate physical activity.  See September 2012 Department of Transportation Driver Fitness Determination.  The Board finds that the fact that the Veteran does not meet physical qualifications for a commercial motor carrier is not equivalent to a medical restriction requiring the Veteran to avoid strenuous activities.  

The Veteran continued to be able to ride a bicycle and do occasional mechanic jobs without episodes of hypoglycemia.  The reviewer opined that the Veteran's regulation of activities did not include a requirement to avoid strenuous occupational and recreational activities so as to avoid hypoglycemic episodes.

The preponderance of the evidence is against a finding that the Veteran meets the criteria for a 40 percent evaluation or a 60 percent evaluation for disability due to diabetes.  The appeal for an evaluation in excess of 20 percent is denied.  

The Board has considered whether referral for consideration of an extraschedular evaluation in excess of 20 percent for diabetes is required.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 211 (2008).  If the schedular evaluation is inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the disability picture reveals other related factors such as marked interference with employment or frequent periods of hospitalization.  Then, if the rating schedule is inadequate to evaluate the Veteran's disability picture, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran has testified that his service-connected diabetes necessitated at least one period of hospitalization, but the records of the hospitalization do not indicate that diabetes was the only or primary diagnosis.  Certainly, the Veteran's service-connected diabetes has not resulted in more than one or two hospitalizations or frequent emergency department visits in the eight-year pendency of this claim.  Currently, the Veteran has routine VA evaluation of his diabetes every three or four months.  

There is no objective evidence or subjective testimony that establishes the presence of symptoms not addressed in the schedular criteria.  As discussed below, the need for insulin to regulate the Veteran's blood sugar is a specific disqualification for a commercial motor carrier license, and must be considered in adjudicating the claim for TDIU addressed in the Remand, below.  However, in the absence of objective evidence that Veteran's diabetes mellitus actually results symptoms not encompassed in the 20 percent schedular evaluation, the Board is not required to remand this claim for an increased rating for diabetes to the RO for the procedural actions outlined in 38 C.F.R. § 3.321 (b)(1) for consideration of an extraschedular rating in excess of 20 percent.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  No referral to the RO for consideration of an extraschedular rating in excess of 20 percent for diabetes is required.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  This basis for an extraschedular rating should be addressed during the pendency of the Remand appended to this decision.  


ORDER

The appeal for an evaluation in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran has two service-connected disabilities, PTSD and diabetes.  Prior to December 27, 2010, the Veteran's PTSD was rated as 30 percent disabling.  Since that date, a 50 percent evaluation is in effect for PTSD.  The Veteran has also been awarded service connection for diabetes mellitus, which is rated as 20 percent disabling, from April 4, 2007.  The Veteran has a combined 60 percent disability evaluation, as calculated under 38 C.F.R. § 4.25, since December 27, 2010.  As noted in the March 2016 Supplemental Statement of the Case (SSOC), the Veteran's combined disability rating does not meet the criteria for consideration for TDIU on a schedular basis.

However, the Veteran has also provided objective evidence that he is unable to qualify for a commercial driver's license (CDL) as a result of the need to use insulin to control his diabetes.  This fact was not addressed in the March 2016 determination that the criteria for TDIU were not met.

The Veteran's mental health providers initially opined that his service-connected PTSD did not reduce his reliability or productivity.  See August 2009 VA Addendum, PTSD Review Examination.  However, during the pendency of the appeal, providers later opined that PTSD did reduce the Veteran's reliability and productivity.  See February 2011 VA Psychiatric Examination.  The clinical records also then note improvement in the Veteran's reliability after a period of lengthy PTSD inpatient treatment.  The March 2016 SSOC did not address these facts or include discussion as to whether there was any period of time during which the Veteran met the criteria for TDIU.  

Additionally, February 2015 VA outpatient treatment records obtained during the course of the 2015 Remand state that the Veteran "[w]ent through [V]oc [R]ehab through VA, but couldn't work as trucker due to sugars."  See February 2015 VA Psychiatry Initial Evaluation Note (initial evaluation by transfer provider, as Veteran's prior VA mental health provider was no longer available).  The record does not include VA Vocational Rehabilitation records or a request to search for such records.

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2015).  The regulation governing entitlement to TDIU does not provide a definition of "substantially gainful" employment.  The Court has defined substantially gainful employment as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  

In this case, the record reflects that the Veteran has continued to work part-time, as a self-employed mechanic, when he can find work.  The record does not disclose when the Veteran's employment ceased to be substantially gainful.  The Veteran should be asked to supply his Social Security earnings statement or to authorize VA to obtain that information from the Social Security Administration.  

The March 2016 SSOC determined that the VA records, by themselves, "do not show you are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  However, the SSOC did not discuss whether evaluation of the individual disabilities failed to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records, including from March 2016 to the present.  

Search for VA Vocational Rehabilitation records, compensated work therapy program records, or any other VA records related to employability or unemployability.

All attempts to obtain records should be documented in the electronic claims folders.

2.  The Veteran should be afforded an opportunity to submit a Social Security earnings statement addressing each year during the pendency of this appeal, or to authorize VA to obtain that information from the Social Security Administration.

3.  Obtain a work history from the Veteran.  Ask the Veteran to identify the types of employment he has held since his service discharge, and include a list of specific employment during the period from 2008 to the present.

4.  Then, review the claim for TDIU to determine whether any additional development is necessary.  After all necessary development is conducted, consider the claim for TDIU, on a schedular basis, and consider whether referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is warranted, to include whether there is any specific period during the pendency of the appeal during which the service-connected disabilities precluded employment.  
   Consider an extraschedular rating based upon the combined effect of the Veteran's multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 
   If referral is warranted, the case should be referred to the or Director Compensation Service for an extraschedular evaluation under 38 C.F.R. § 4.16 (b). 

5.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


